Citation Nr: 0529573	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-07 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for melanoma, claimed 
as secondary to service-connected hypopituitarism and 
hypothyroidism.

2.  Entitlement to an increased disability rating for 
service-connected bilateral visual field defect, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an effective date earlier than March 1, 
2005 for the award of a 20 percent disability rating for 
service-connected bilateral visual field defect.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Siegel, Counsel
INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Lincoln, Nebraska Regional Office (the RO) of the Department 
of Veterans Affairs (VA).

Procedural history

The veteran served on active duty for training from October 
1958 to April 1959.

In a March 2001 rating decision, the RO granted the veteran 
service connection for hypopituitarism and hypothyroidism.

In a September 2002 rating decision, the RO, in pertinent 
part, denied service connection for melanoma, secondary to 
the service-connected hypopituitarism and hypothyroidism.  In 
November 2002, the veteran indicated disagreement with that 
determination, and in March 2003 he was issued a statement of 
the case (SOC).  He perfected his appeal by submitting a 
substantive appeal (VA Form 9) in March 2003. 

In a November 2002 rating decision, the RO granted service 
connection for visual field defect of the right eye and 
assigned a 10 percent disability rating therefor, effective 
as of June 14, 2002.  The RO granted service connection for 
visual field defect of the left eye and assigned a 
noncompensable (zero percent) disability rating as of that 
date.  The veteran thereafter indicated disagreement with 
those disability evaluations.  He issued a SOC in March 2003.  
The veteran perfected his appeal by submitting a substantive 
appeal that was received in April 2003.

In September 2004, the Board remanded the issues of 
entitlement to increased ratings for left and right visual 
field defect, and entitlement to service connection for 
melanoma secondary to the service-connected hypopituitarism 
and hypothyroidism.

In an April 2005 rating decision, the RO increased the 
disability rating assigned for the veteran's vision field 
defect of each eye; rather than separate 10 percent and 
noncompensable ratings, the disability was characterized as 
bilateral visual field defect and was rated 20 percent 
disabling as of March 1, 2005.  The veteran did not indicate 
satisfaction with the assigned disability rating.  The claim 
for an increased rating, which has been perfected for appeal, 
is still pending.  See AB v. Brown, 6 Vet. App. 35 (1993) [on 
claim for original or increased disability rating, claimant 
will generally be presumed to be seeking maximum benefit 
allowed by law and regulation and, thus, such claim remains 
in controversy where less than the maximum available benefit 
is awarded].  

In April 2005, the RO issued a Supplemental Statement of the 
Case (SSOC) which addressed the issue of the veteran's 
entitlement to service connection for melanoma and the issue 
of entitlement to an increased disability rating for 
bilateral visual field loss.  

In May 2005, the veteran indicated disagreement with the 
assignment of March 1, 2005 as the appropriate effective date 
for the 20 percent rating.  He was issued a SOC as to the 
effective date issue, and he perfected an appeal as to that 
issue with the submission of a VA Form 9 (substantive appeal) 
in July 2005.

Issues not on appeal

A number of other issues have been raised during the course 
of this appeal.  
For reasons set forth immediately below, the Board concludes 
that the three issues identified on the first page of this 
decision are the issues that are currently on appeal and 
before the Board at this time.

In a rating decision of September 2002, the RO granted 
service connection for impotence, secondary to service-
connected hypopituitarism, and assigned a noncompensable 
disability rating therefor.  The veteran perfected an appeal 
as to that issue by submitting a substantive appeal (VA Form 
9) in March 2003. 
However, in a February 2004 rating decision, the RO increased 
the disability rating assigned for the veteran's service-
connected impotence from noncompensably disabling  to 20 
percent disabling.  The RO found, as indicated in its 
decision and as communicated to the veteran, that this 
constituted a grant of the benefit sought on appeal.  

The 20 percent rating currently assigned is indeed the 
maximum schedular rating that can be assigned under the 
applicable diagnostic criteria. See 38 C.F.R. § 4.115b, 
Diagnostic Code 7522.  The VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, will apply unless 
extraschedular factors, as defined in 38 C.F.R. 
§ 3.321(b)(1), are identified.  In this case, neither the 
veteran, his attorney, the RO or the Board (in its September 
2004 decision) subsequently raised the matter of the 
veteran's entitlement to an extraschedular rating for 
impotence.  Moreover, the veteran did not raise that matter 
in his appeal of the Board's September 2004 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  
See Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 
972 F.2d 331 (Fed. Cir. 1992) ["[a]dvancing different 
arguments at successive stages of the appellate process does 
not serve the interests of the parties or the Court"].

In short, the matter of the veteran's potential entitlement 
to an extraschedular rating for impotence has not been raised 
by the veteran  or adjudicated by the RO, and it is therefore 
not on appeal.  Under Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), the Board cannot make a determination as to an 
extraschedular evaluation in the first instance.  See also 
VAOPGCPREC 6-96.  If the veteran wishes to raise this matter, 
he is free to do so at any time at the RO.

In an April 2003 rating decision, the RO granted service 
connection for hearing loss, rated as 30 percent disabling, 
and for tinnitus, rated as 10 percent disabling.  Review of 
the record does not show that the veteran thereafter 
indicated timely disagreement with the assignment of those 
ratings, and those issues are not before the Board.  See 
Archbold v. Brown, 9 Vet. App. 124 (1996) [a notice of 
disagreement initiates appellate review in VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a SOC is issued by VA].  

In a July 2003 rating decision, the RO denied the veteran's 
claim of entitlement to an increased disability rating for 
his service-connected hypopituitarism and hypothyroidism, 
effective June 14, 2002.  These issues (the increased rating 
and the effective date) were subsequently perfected for 
appeal.  In its September 2004 decision, the Board denied 
entitlement to an increased disability rating for the 
service-connected hypopituitarism and hypothyroidism and 
entitlement to an effective date earlier than June 14, 2002 
for the award of a 30 percent disability rating for that 
disorder.  Although the veteran appealed the Board's denial 
to the Court, the Board has been informed that the appeal was 
withdrawn by the veteran and dismissed by the Court.  The 
Board's September 2004 decision is therefore final.  See 
38 C.F.R. § 20.1100 (2005).  Those issues are not currently 
before the Board.

In the July 2003 rating decision, the RO also denied the 
veteran's claim of entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU), and the veteran appealed.  However, the 
TDIU claim was subsequently granted by the RO in February 
2004.  That issue is accordingly no longer on appeal.


FINDINGS OF FACT

1.  The current presence of melanoma is not shown by 
competent clinical evidence.

2.  Bilateral visual field defect is currently manifested by 
right eye average contraction of 48 and by left eye average 
contraction of 56.

3.  Between June 14, 2002 and February 28, 2005 visual field 
defect was manifested by right eye average contraction of 
approximately 55, and by left eye average contraction of 
approximately 62.




CONCLUSIONS OF LAW

1.  Melanoma is not proximately due to or the result of 
service-connected hypopituitarism and hypothyroidism.  
38 C.F.R. § 3.310(a) (2005).

2.  The criteria for an increased disability rating for 
service-connected bilateral visual field defect are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, §§ 4.75, 
4.76, 4.76a, 4.85a, Diagnostic Code 6080 (2005).

3.  The criteria for assignment of an effective date earlier 
than March 1, 2005 for the award of a 20 percent disability 
rating for service-connected bilateral visual field defect 
are not met.  38 C.F.R. § 3.400(o); Fenderson v. West, 12 
Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for melanoma, which 
he specifically alleges is secondary to his service-connected 
hypopituitarism and hypothyroidism.  He is also seeking 
increased compensation for his service-connected bilateral 
visual field defect.   In addition, he alleges that the 
current 20 percent rating in effect for his service-connected 
bilateral visual field defect should be awarded as of June 
14, 2002, which is the date that service connection for this 
disability was established, rather than the date of March 1, 
2005 assigned by the RO.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusion.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed in the 
various rating actions, SOCs and supplemental statements of 
the case (SSOCs) issued during the course of the development 
of his appeals of the relevant law and regulations pertaining 
to his claims.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters dated July 
2003 and November 2004.  These letters advised the veteran of 
the provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain relevant records from any 
federal agency, to include medical records from the military, 
from VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant records 
not held by a federal agency, to include records from state 
or local governments, private doctors and hospitals, or 
current or former employers.  He was specifically advised 
that, "[i]f there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the timing requirements of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), whereby a 
claimant is to be provided with VCAA notice prior to 
adjudication of his or her claim, are satisfied in this case.  
While the claims on appeal were initially adjudicated prior 
to issuance of the first VCAA letter in July 2003, the claims 
were further reviewed by the RO subsequent to that date, as 
reflected by SSOCs rendered on the various claims in October 
2003, February 2004, April 2005 and July 2005.  The Board 
accordingly finds that there is no prejudice to the veteran 
or violation of the requirements of Pelegrini.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  The veteran and his 
representative have not indicated any concerns with respect 
to the VCAA notice.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board additionally observes that the veteran was 
furnished with additional, and extensive, VCAA notice in the 
Board's September 2004 decision.  See the September 27, 2004 
Board decision, pages 4-7.  Moreover, the veteran is 
represented by counsel who is familiar with the provisions of 
the VCAA.  Because there is no indication that there exists 
any evidence which could be obtained which would have an 
outcome of this case, further VCAA notice would be an 
exercise in futility.  See DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence includes VA medical records, along with reports of 
VA examinations conducted in March 2005, June 2003 and 
October 2002.  The veteran and his attorney have not 
identified any outstanding evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

The Board additionally observes that the veteran engaged the 
services of an attorney and was provided with ample 
opportunity to submit evidence and argument in support of his 
claim.  He was also offered the opportunity to present 
testimony at hearings at the RO or before a Veterans Law 
Judge, but declined to do so.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for melanoma secondary 
to service-connected hypopituitarism and hypothyroidism.

Pertinent law and regulations

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2005).  See Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).

Analysis

As an initial matter, the Board observes that the veteran and 
his representative have limited their arguments to the matter 
of secondary service connection.  The veteran has 
consistently maintained that he has melanoma, and that the 
manifestation of this disability is due to his service-
connected hypopituitarism and hypothyroidism.  There is no 
indication in the file that the veteran is claiming service 
connection as being directly related to his military service.  
See the veteran's November 2002 notice of disagreement (VA 
Form 21-4138) and his March 2003 substantive appeal (VA Form 
9).  The Board will accordingly limit its analysis of the 
veteran's claim to the matter of entitlement service 
connection on a secondary basis under the provisions of 38 
C.F.R. § 3.310 (2005).

As discussed above, in order to establish service connection 
for a claimed disability on a secondary basis, there must be 
(1) medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin, 11 Vet. App. at 512 (1998).

Review of the competent medical evidence leads the Board to 
conclude that Wallin element (1), medical evidence of a 
current disability, is not met.  In September 2004, the Board 
remanded this issue because the evidence then of record did 
not specifically indicate that melanoma existed.  See the 
Board's September 27, 2004 decision, pages 14-15.  The report 
of a March 2005 VA skin diseases examination, undertaken 
specifically to ascertain whether melanoma is manifested, 
shows that melanoma does not in fact exist.  

The March 2005 examiner indicated that he had reviewed the 
medical evidence and noted that the veteran had previously 
had skin lesions on the forehead removed by cryosurgery.  The 
examining physician specifically indicated, in response to 
the question as to whether it was at least as likely as not 
that melanoma found on examination was causally related to 
service-connected hypopituitarism and hypothyroidism, 
"[t]his veteran does not appear to have melanoma, and in 
this examiner's best determination, he has never had a 
melanoma."  The examiner again noted the veteran's history 
of forehead lesions that were removed by cryosurgery, and 
theorized that these may have been early pre-cancerous 
lesions, although since the lesions were removed he cannot 
specifically state what they were.  "Therefore, it is this 
examiner's opinion that this veteran does not have melanoma 
and never did have any melanoma, because the treatment would 
be extremely difficult and quite invasive."

The Board is of course aware that the August 2002 VA examiner 
referred to melanoma; however, as discussed in the Board's 
September 2004 decision, upon being queried by the RO the 
examiner indicated that there was in fact no evidence 
melanoma on examination.  There is no diagnosis of melanoma 
of record.  

To the extent that the veteran contends that melanoma does in 
fact exist, it is now well-settled that as a lay person 
without medical training he is not competent to comment on 
medical matters such as diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

The absence of a current disability requires that the claim 
be denied; service connection cannot be granted for a 
disability that is not shown to exist.  See Brammer, supra.  
The veteran's claim fails on that basis alone.  

For the sake of completeness, the Board will briefly address 
the remaining two Wallin elements.  Wallin element (2), a 
service-connected disability, obviously is satisfied.  Wallin 
element (3), a nexus between the current disability and the 
service-connected disability, is not; clearly, there cannot 
be any relationship between two elements when only one of 
those elements is shown to exist.  Indeed, there is no such 
medical nexus opinion of record.  

Moreover, any potential relationship or nexus between 
melanoma and hypopituitarism and hypothyroidism was expressly 
rejected on VA examination in March 2005.  The report of that 
examination shows that the examiner indicated that, as best 
he could tell, there is no relationship between 
hypopituitarism or hypothyroidism and the manifestation of a 
melanoma, noting that the most common cause of melanoma was 
excessive sun exposure and ultraviolet radiation exposure.  
The examiner also noted, with regard to aggravation pursuant 
to Allen, that it did not appear that there was any remote 
relationship between hypopituitarism and hypothyroidism 
aggravating any melanoma situation, inasmuch as the veteran 
did not appear to have any melanoma lesions. 

In brief, in the absence of any current competent medical 
evidence demonstrating the manifestation of melanoma and 
medical nexus, the Wallin criteria are not met.  

The Board accordingly concludes that the preponderance of the 
evidence is against the veteran's claim of service connection 
for melanoma, claimed as secondary to service-connected 
hypopituitarism and hypothyroidism.  The benefit sought on 
appeal is accordingly denied. 

2.  Entitlement to an increased disability rating for 
service-connected bilateral visual field defect, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an effective date earlier than March 1, 
2005 for the award of a 20 percent disability rating for 
service-connected bilateral visual field defect.

Because these two issues involve the same disability, they 
will be addressed together.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) [general rating considerations; 
essentials of evaluative ratings].



Specific schedular criteria

Under 38 C.F.R. § 4.84a, Diagnostic Code 6080, impairment of 
field vision is rated as follows:

Field, visual, loss of temporal half:

Bilateral		30 percent
Unilateral		10 percent

Field, visual, loss of nasal half:

Bilateral		20 percent
Unilateral		10 percent

Field, visual, concentric contraction to 5 degrees:

Bilateral		100 percent
Unilateral		30 percent

Field, visual, concentric contraction to 15 degrees but not 
to 5 degrees:

Bilateral		70 percent
Unilateral		70 percent

Field, visual, concentric contraction to 30 degrees but not 
to 15 degrees:

Bilateral		50 percent
Unilateral		10 percent



Field, visual, concentric contraction to 45 degrees but not 
to 30 degrees:

Bilateral		30 percent
Unilateral		10 percent

Field, visual, concentric contraction to 60 degrees but not 
to 45 degrees:

Bilateral		20 percent
Unilateral		10 percent

The extent of contraction of visual field in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given at 38 C.F.R. § 4.76a, Table III.  The degrees 
lost are then added together to determine total degrees lost.  
This is subtracted from 500.  The difference represents the 
total remaining degrees of visual field.  The difference 
divided by eight represents the average contraction for 
rating purposes.  38 C.F.R. § 4.76a (2005).

Effective dates

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The effective date for the award of increases in service-
connected disability is the date of receipt of the claim or 
the date entitlement arose, whichever is later.  It is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the 
effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2005).  

Analysis

Assignment of diagnostic code

The veteran is seeking an increased disability rating for his 
service-connected bilateral visual field defect, which is 
currently evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6080 (2005).  He essentially 
contends that the symptomatology associated with his visual 
field defect is more severe than is contemplated by the 
currently assigned rating.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's bilateral visual field defect is currently 
rated under 38 C.F.R. § 4.84a, Diagnostic Code 6080 [ratings 
for impairment of field vision] (2005).  Diagnostic Code 6080 
is deemed by the Board to be the most appropriate primarily 
because it pertains specifically to the diagnosed disability 
in the veteran's case (visual field defect).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the veteran 
has not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 6080.

Schedular rating

The veteran's service-connected bilateral visual field defect 
is currently rated as 20 percent disabling.  As noted above, 
this rating became effective as of March 1, 2005; prior to 
that date, and from June 14, 2002, this disability had been 
rated as unilateral disorders, with right visual field defect 
rated as 10 percent disabling, and left visual field defect 
rated as noncompensably disabling.  

The report of the March 2005 VA eye examination included a 
visual field acuity examination, the report of which shows 
that right eye average contraction was 48; available visual 
field was 500, minus loss of 120, with remaining field of 
380, divided by 8 giving an average contraction of 48.  Left 
eye average contraction was 56; available visual field was 
500, minus loss of 55, with remaining field of 445, divided 
by 8 giving an average contraction of 56.  That is, field 
vision impairment was 48 degrees in the right eye and 56 
degrees in the left eye.  Under Diagnostic Code 6080, such 
field vision impairment, when considered bilaterally, is 
rated as 20 percent disabling.  In addition, these levels of 
field vision impairment, when considered unilaterally, would 
each be awarded 10 percent disability ratings.  

The current 20 percent disability rating for bilateral visual 
field defect, which has been in effect since March 1, 2005 
(the date noted on the March 2005 visual field examination 
report), is the appropriate disability rating under the 
rating schedule, inasmuch as a higher rating would require 
bilateral visual field defect ranging between 31 and 45 
degrees.  The medical evidence does not demonstrate that this 
standard is met.  

In Lendenmann v. Principi, 3 Vet. App. 345 (1992), the Court 
noted, with regard to the assignment of disability ratings 
for hearing impairment, that such ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  This is analogous to ratings for field vision 
impairment, in that the ratings are derived by the 
application of the objective, numeric findings shown on 
ophthmalogic evaluation.

The medical record also includes the report of a VA field 
vision examination conducted in October 2002.  This report 
provides vision field findings, but does not include 
calculations of average contraction.  It is apparent, 
however, based on the findings contained therein and 
application of the criteria set forth in 38 C.F.R. § 4.76a, 
that right eye average contraction was approximately 55, and 
that left eye average contraction was approximately 62.  
Under Diagnostic Code 6080, the degree of right eye 
impairment is deemed 10 percent disabling (to 60 degrees but 
not to 45 degrees), while the degree of left eye impairment 
is noncompensable (in that it is greater than 60 degrees, and 
is noncompensable in accordance with 38 C.F.R. § 4.31).  This 
comports with the ratings separately assigned for the right 
eye (10 percent) and left eye (zero percent) visual field 
defects prior to March 1, 2005.  There is no other pertinent 
evidence of record. 

In brief, the preponderance of the evidence does not support 
the award of a schedular increase in the currently assigned 
disability compensation for bilateral visual field defect, 
nor does the evidence allow for the assignment of different 
disability ratings any time prior to March 1, 2005 under 
Fenderson.  

Neither the veteran nor his representative have raised the 
matter of extraschedular consideration, nor has evidence been 
presented that there are exceptional or unusual rating 
considerations that would warrant referral of this matter to 
appropriate VA officials.  See 38 C.F.R. § 3.321(b) (2005).  
As was discussed in the Introduction, under Floyd, supra, the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 

Earlier effective date

As is indicated above, the veteran is also seeking the 
assignment of an effective date prior to March 1, 2005 for 
the award of the 20 percent disability rating assigned for 
his service-connected bilateral visual field defect as of 
that date.  

By way of background, the RO, in a November 2002 rating 
decision, granted service connection for visual field defect 
of each eye, with the right eye rated as 10 percent disabling 
and the left eye rated as noncompensably disabling.  The 
veteran thereafter indicated disagreement with those rating 
percentages.  
A 20 percent disability rating was assigned for bilateral 
visual field defect as of March 1, 2005.  

In his May 2005 notice of disagreement with the assignment of 
March 1, 2005 as the effective date for the 20 percent 
rating, the veteran indicated, through his attorney, that 
"June 14, 2002, the date of the original claim for increased 
compensation, is the proper effective date for this claim."  
A plain reading of that statement indicates that the veteran 
is alleging that the 20 percent disability rating should be 
assigned as of June14, 2002; he is not alleging that service 
connection itself should be assigned an earlier effective 
date.

The procedures set forth by the Court in Fenderson, supra, 
are for application; that is, "staged" ratings can be 
assigned for specific periods when the issue is compensation 
arising from the initial grant of service connection.  

In the above discussion of whether increased disability can 
be assigned for the veteran's bilateral visual field defect, 
the Board found that, prior to March 1, 2005, the medical 
evidence, consisting of the report of an October 2002 visual 
field acuity examination, warranted a rating of 10 percent 
for the right eye and zero percent (noncompensable) for the 
left eye.  These ratings were assigned based on the report of 
an October 2002 VA eye examination, which showed that right 
eye average contraction was approximately 55, warranting a 10 
percent disability rating under Diagnostic Code 6080.  This 
report also showed that left eye average contraction was 
approximately 62, warranting a noncompensable (zero percent) 
disability rating under that diagnostic criteria.  There is 
no competent medical evidence to the contrary; that is there 
is no competent medical evidence showing that the left eye 
became worse prior to the Mach 1, 2005 VA examination.    

The earliest evidence of increased impairment, such that 
increased compensation could be awarded, is the report of the 
March 1, 2005 VA examination report.  
March 1, 2005 is in fact the date assigned by the RO as the 
effective date for a 20 percent rating.  The evidence shows 
that, as of that date, the visual field defect in the right 
eye was still 10 percent disabling, but that it was now 
factually ascertainable that the left eye visual field defect 
was, based on the examination conducted on that date, also 10 
percent disabling.  

[While the RO characterized the veteran's disability as 
bilateral in nature, it must be pointed out that the same 20 
percent rating would have been appropriate no earlier than 
March 1, 2005, if the RO had characterized the veteran's 
impairment as consisting of two unilateral disabilities.]  

The veteran and his attorney have provided no cogent argument 
for the assignment of an effective date earlier than March 1, 
2005 for the increased rating.  The NOD, and the subsequent 
substantive appeal, are hardly models of legal exposition.  
Indeed, no law, regulation or court decision was cited.  To 
the extent that any contention may be gleaned therefrom, it 
is that because the claim for an increased rating was granted 
pursuant to the appeal of an initially assigned disability 
rating, the increased rating should be granted effective as 
of the date of service connection.  However, there is no 
legal basis for such argument; Fenderson certainly does not 
so hold.  The assignment of a disability rating is based on 
the facts found in the record; here, the increase in eye 
disability commensurate with the 20 percent level was 
ascertainable as of March 1, 2005 an no earlier.  Indeed, in 
the May 5, 2005 NOD, the only evidence referred to was the 
March 1, 2005 VA examination; the substantive appeal did not 
refer to any evidence supportive of the claim.  

In view of the foregoing, the Board concludes that March 1, 
2005, the date of the VA examination which provided evidence 
of the decrease in left eye visual acuity, is the appropriate 
effective date for the award of a 20 percent disability 
rating for bilateral visual field defect.  An earlier 
effective date for the 20 percent rating is accordingly 
denied.








	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for melanoma secondary to service-
connected hypopituitarism and hypothyroidism is denied.

An increased disability rating for service-connected 
bilateral visual field defect is denied.

The assignment of an effective date earlier than March 1, 
2005 for the award of a 20 percent disability rating for 
service-connected bilateral visual field defect is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


